 



Exhibit 10.54
SECURITY AGREEMENT
     This SECURITY AGREEMENT (this “Agreement”) is made this 2nd day of August,
2006, among Grantors listed on the signature pages hereof and those additional
entities that hereafter become parties hereto by executing the form of
Supplement attached hereto as Annex 1 (collectively, jointly and severally,
“Grantors” and each individually “Grantor”), and WELLS FARGO FOOTHILL, INC., in
its capacity as administrative agent for the Lender Group and the Bank Product
Provider (together with its successors, “Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Credit Agreement of even date herewith
(as amended, restated, supplemented or otherwise modified from time to time,
including all schedules thereto, the “Credit Agreement”) among Bookham, Inc., a
Delaware corporation, as Parent and each of Parent’s Subsidiaries identified on
the signature pages thereof (such Subsidiaries are referred to hereinafter
individually as a “Borrower” and collectively, jointly and severally, as the
“Borrowers”), the lenders party thereto as “Lenders” (“Lenders”), and Agent, the
Lender Group is willing to make certain financial accommodations available to
Borrowers from time to time pursuant to the terms and conditions thereof, and
     WHEREAS, Agent has agreed to act as agent for the benefit of the Lender
Group and the Bank Product Provider in connection with the transactions
contemplated by this Agreement and the other Loan Documents, and
     WHEREAS, in order to induce the Lender Group to enter into the Credit
Agreement and the other Loan Documents and to induce the Lender Group to make
financial accommodations to Borrowers as provided for in the Credit Agreement,
Grantors have agreed to grant a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, (a) all of the present and future
obligations of Grantors arising from this Agreement, the Credit Agreement, the
Guaranties, and the other Loan Documents, (b) all Bank Product Obligations,
(c) all Obligations of each Borrower, including, all reasonable attorneys fees
and expenses and any interest, fees or expenses that accrue after the filing of
an Insolvency Proceeding, regardless of whether allowed or allowable in whole or
in part as a claim in any Insolvency Proceeding, and (d) all Guarantied
Obligations (as defined in each Guaranty) of each Guarantor (in the case of each
of clauses (a), (b), (c) and (d), plus reasonable attorneys fees and expenses if
the obligations represented thereunder are collected by law, through an
attorney-at-law, or under advice therefrom), by the granting of the security
interests contemplated by this Agreement (clauses (a), (b), (c), and (d) being
hereinafter referred to as the “Secured Obligations”), and
     NOW, THEREFORE, for and in consideration of the recitals made above and
other good and valuable consideration, the receipt, sufficiency and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Defined Terms. All capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement. Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein or in the Credit Agreement; provided, however,
that to the extent that the Code is used to define any term herein and such term
is defined differently in different Articles of the Code, the definition of such
term contained in Article 9 of the Code shall govern. In addition to those terms
defined elsewhere in this Agreement, as used in this Agreement, the following
terms shall have the following meanings:

1



--------------------------------------------------------------------------------



 



               (a) “Bookham China” mans Bookham Technology (Shenzhen) (FFTZ), a
corporation organized under the laws of the People’s Republic of China.
               (b) “Books” means books and records (including each Grantor’s
Records indicating, summarizing, or evidencing such Grantor’s assets (including
the Collateral) or liabilities, each Grantor’s Records relating to such
Grantor’s business operations or financial condition, and each Grantor’s goods
or General Intangibles related to such information).
               (c) “Chattel Paper” means chattel paper (as that term is defined
in the Code) and includes tangible chattel paper and electronic chattel paper.
               (d) “Code” means the California Uniform Commercial Code, as in
effect from time to time; provided, however, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection,
priority, or remedies with respect to Agent’s Lien on any Collateral is governed
by the Uniform Commercial Code or the Personal Property Security Act as enacted
and in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code or the Personal Property Security
Act as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.
               (e) “Collateral” has the meaning specified therefor in Section 2.
               (f) “Commercial Tort Claims” means commercial tort claims (as
that term is defined in the Code), and includes those commercial tort claims
listed on Schedule 1 attached hereto.
               (g) “Copyrights” means copyrights and copyright registrations,
including the copyright registrations and recordings thereof and all
applications in connection therewith listed on Schedule 2 attached hereto and
made a part hereof, and (i) all reissues, continuations, extensions or renewals
thereof, (ii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iii) the right to sue for past, present and
future infringements and dilutions thereof, (iv) the goodwill of each Grantor’s
business symbolized by the foregoing and connected therewith, and (v) all of
each Grantor’s rights corresponding thereto throughout the world.
               (h) “Copyright Security Agreement” means each Copyright Security
Agreement among Grantors, or any of them, and Agent, for the benefit of the
Lender Group and the Bank Product Provider, in substantially the form of
Exhibit A attached hereto, pursuant to which Grantors have granted to Agent, for
the benefit of the Lender Group and the Bank Product Provider, a security
interest in all their respective Copyrights.
               (i) “General Intangibles” means general intangibles (as that term
is defined in the Code) and, in any event, including payment intangibles,
contract rights, rights to payment, rights arising under common law, statutes,
or regulations, choses or things in action, goodwill (including the goodwill
associated with any Trademark, Patent, or Copyright), Patents, Trademarks,
Copyrights, URLs and domain names, industrial designs, other industrial or
Intellectual Property or rights therein or applications therefor, whether under
license or otherwise, programs, programming materials, blueprints, drawings,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, uncertificated
securities, and any other personal property other than commercial tort claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related
Property, Negotiable Collateral, and oil, gas, or other minerals before
extraction.

2



--------------------------------------------------------------------------------



 



               (j) “Grantor” and “Grantors” has the meaning specified therefor
in the recitals to this Agreement.
               (k) “Intellectual Property” means any and all Intellectual
Property Licenses, Patents, Copyrights, Trademarks, the goodwill associated with
such Trademarks, trade secrets and customer lists.
               (l) “Intellectual Property Licenses” means rights under or
interest in any patent, trademark, copyright or other intellectual property,
including software license agreements (other than Shrink-Wrap Licenses) with any
other party, whether the applicable Grantor is a licensee or licensor under any
such license agreement, including the license agreements listed on Schedule 3
attached hereto and made a part hereof, and the right to use the foregoing in
connection with the enforcement of the Lender Group’s rights under the Loan
Documents, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses.
               (m) “Intellectual Property Rights” means all of each Grantor’s
rights, title and interest in and to Intellectual Property.
               (n) “Investment Related Property” means (i) investment property
(as that term is defined in the Code), and (ii) all of the following regardless
of whether classified as investment property under the Code: all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.
               (o) “Mortgages” means, individually and collectively, one or more
mortgages, deeds of trust, or deeds to secure debt, executed and delivered by a
Grantor in favor of Agent, in form and substance satisfactory to Agent, that
encumber any portion of the Collateral consisting of Real Property.
               (p) “Negotiable Collateral” means letters of credit, letter of
credit rights, instruments, promissory notes, drafts and documents (as that term
is defined in the Code).
               (q) “Obligations” has the meaning specified therefor in the
Credit Agreement.
               (r) “Patents” means patents and patent applications, including
the patents and patent applications listed on Schedule 4 attached hereto and
made a part hereof, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iii) the right to sue for past, present and future infringements and
dilutions thereof, and (iv) all of each Grantor’s rights corresponding thereto
throughout the world.
               (s) “Patent Security Agreement” means each Patent Security
Agreement among Grantors, or any of them, and Agent, for the benefit of the
Lender Group and the Bank Product Provider, in substantially the form of
Exhibit B attached hereto, pursuant to which Grantors have granted to Agent, for
the benefit of the Lender Group and the Bank Product Provider, a security
interest in all their respective Patents.
               (t) “Personal Property Security Act” means for the Province of
Ontario the Personal Property Security Act (Ontario) (R.S.O. 1990, Chapter P.10)
and for the other Provinces of Canada the equivalent personal property security
legislation.
               (u) “Pledged Companies” means, each Person listed on Schedule 5
hereto as a “Pledged Company”, together with each other Person, all or a portion
of whose Stock, is acquired or otherwise owned by a Grantor after the Closing
Date.
               (v) “Pledged Interests” means all of each Grantor’s right, title
and interest in and to all of the Stock now or hereafter owned by such Grantor
(except for the Stock of Forthaven, Ltd., a corporation

3



--------------------------------------------------------------------------------



 



organized under the laws of England and Wales and Bookham China), regardless of
class or designation, including, in each of the Pledged Companies, and all
substitutions therefor and replacements thereof, all proceeds thereof and all
rights relating thereto, including any certificates representing the Stock, the
right to request after the occurrence and during the continuation of an Event of
Default that such Stock be registered in the name of Agent or any of its
nominees, the right to receive any certificates representing any of the Stock
and the right to require that such certificates be delivered to Agent together
with undated powers or assignments of investment securities with respect
thereto, duly endorsed in blank by such Grantor, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and of all dividends, distributions of income, profits, surplus, or
other compensation by way of income or liquidating distributions, in cash or in
kind, and cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing.
               (w) “Pledged Interests Addendum” means a Pledged Interests
Addendum substantially in the form of Exhibit C to this Agreement.
               (x) “Pledged Note” has the meaning set forth in Section 5(g).
               (y) “Pledged Operating Agreements” means all of each Grantor’s
rights, powers, and remedies under the limited liability company operating
agreements of each of the Pledged Companies that are limited liability
companies.
               (z) “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships.
               (aa) “Proceeds” has the meaning specified therefor in Section 2.
               (bb) “Records” means information that is inscribed on a tangible
medium or which is stored in an electronic or other medium and is retrievable in
perceivable form.
               (cc) “Security Interest” has the meaning specified therefor in
Section 2.
               (dd) “Secured Obligations” has the meaning specified in the
recitals to this Agreement.
               (ee) “Shrink-Wrap License” means an license for the use of
generally commercially available software where the user agrees to its terms by
opening the package of or downloading such software or similarly manifesting
consent to the licensor’s standard terms.
               (ff) “Supporting Obligations” means Supporting Obligations (as
such term is defined in the Code), and includes letters of credit and guaranties
issued in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments, or Investment Related Property.
               (gg) “Trademarks” means trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 6 attached hereto and made a part hereof, and (i) all
renewals thereof, (ii) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iii) the right to sue
for past, present and future infringements and dilutions thereof, (iv) the
goodwill of each Grantor’s business symbolized by the foregoing and connected
therewith, and (v) all of each Grantor’s rights corresponding thereto throughout
the world.

4



--------------------------------------------------------------------------------



 



               (hh) “Trademark Security Agreement” means each Trademark Security
Agreement among Grantors, or any of them, and Agent, for the benefit of the
Lender Group and the Bank Product Provider, in substantially the form of
Exhibit D attached hereto, pursuant to which Grantors have granted to Agent, for
the benefit of the Lender Group and the Bank Product Provider, a security
interest in all their respective Trademarks.
               (ii) “URL” means “uniform resource locator,” an internet web
address.
               (jj) “Wuhan L/C” means an irrevocable commercial letter of credit
reflecting a Borrower as a beneficiary issued at the request of Wuhan as support
for accounts with respect to purchases of product by Wuhan from such Borrower.
     2. Grant of Security. Each Grantor hereby unconditionally grants, assigns,
and pledges to Agent, for the benefit of the Lender Group and the Bank Product
Provider, a continuing security interest (hereinafter referred to as the
“Security Interest”) in all personal property of such Grantor whether now owned
or hereafter acquired or arising and wherever located, including such Grantor’s
right, title, and interest in and to the following, whether now owned or
hereafter acquired or arising and wherever located (the “Collateral”):
               (a) all of such Grantor’s Accounts;
               (b) all of such Grantor’s Books;
               (c) all of such Grantor’s Chattel Paper;
               (d) all of such Grantor’s interest with respect to any Deposit
Account;
               (e) all of such Grantor’s Equipment and fixtures;
               (f) All of such Grantor’s General Intangibles;
               (g) all of such Grantor’s Inventory;
               (h) all of such Grantor’s Investment Related Property;
               (i) all of such Grantor’s Negotiable Collateral;
               (j) all of such Grantor’s rights in respect of Supporting
Obligations;
               (k) all of such Grantor’s interest with respect to any Commercial
Tort Claims;
               (l) all of such Grantor’s money, Cash Equivalents, or other
assets of each such Grantor that now or hereafter come into the possession,
custody, or control of Agent or any other member of the Lender Group;
               (m) all of the proceeds and products, whether tangible or
intangible, of any of the foregoing, including proceeds of insurance or
commercial tort claims covering or relating to any or all of the foregoing, and
any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the property of Grantors, any rebates or refunds, whether
for taxes or otherwise, and all proceeds of any such proceeds, or any portion
thereof or interest therein, and the proceeds thereof, and all proceeds of any
loss of,

5



--------------------------------------------------------------------------------



 



damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing Collateral (the “Proceeds”). Without limiting the generality of the
foregoing, the term “Proceeds” includes whatever is receivable or received when
Investment Related Property or proceeds are sold, exchanged, collected, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes proceeds of any indemnity or guaranty payable to any Grantor or Agent
from time to time with respect to any of the Investment Related Property.
Notwithstanding the foregoing the term Collateral shall not include any rights
or interest in any contract, lease, permit, license, charter or license
agreement covering personal property of a Grantor if under the terms of such
contract lease, permit, license, charter or license agreement, or applicable law
with respect thereto, the valid grant of a security interest or lien therein to
Agent is prohibited as a matter of law or under the terms of such contract
(including where the violation of any such prohibition would result in the
termination of the applicable contract), lease, permit, license, charter or
license agreement and such prohibition has not been or is not waived or the
consent of the other party to such contract, lease, permit license, charter or
license agreement has not been or is not otherwise obtained; provided, that, the
foregoing exclusion shall in no way be construed (a) to apply if any described
prohibition is unenforceable under Section 9-406, 9-407, or 9-408 of the Code or
other applicable law, or (b) so as to limit, impair or otherwise affect Agent’s
continuing security interests in and liens upon any rights or interests of a
Grantor in or to monies due or to become due under any described contract, lease
permit, license, charter or license agreement (including any Accounts), or
(c) to limit, impair, or otherwise affect Agent’s continuing security interests
in and liens upon any rights or interest of a Grantor in and to any proceeds
from the sale, license, lease, or other dispositions of any such contract,
lease, permit, license, charter, license agreement.
     3. Security for Obligations. This Agreement and the Security Interest
created hereby secures the payment and performance of all of the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Agreement secures the payment of all amounts
which constitute part of the Secured Obligations and would be owed by Grantors,
or any of them, to Agent, the Lender Group, the Bank Product Provider or any of
them, but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.
     4. Grantors Remain Liable.
               (a) Anything herein to the contrary notwithstanding, (i) each of
the Grantors shall remain liable under the contracts and agreements included in
the Collateral, including the Pledged Operating Agreements and the Pledged
Partnership Agreements, to perform all of the duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (ii) the exercise
by Agent or any other member of the Lender Group of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (iii) none of the
members of the Lender Group shall have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall any of the members of the Lender Group be obligated to perform any of
the obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder. Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement, the Credit Agreement, or other Loan Documents, Grantors shall have
the right to possession and enjoyment of the Collateral for the purpose of
conducting the ordinary course of their respective businesses, subject to and
upon the terms hereof and of the Credit Agreement and the other Loan Documents.
Without limiting the generality of the foregoing, it is the intention of the
parties hereto that record and beneficial ownership of the Pledged Interests,
including all voting, consensual, and dividend rights, shall remain in the
applicable Grantor until the occurrence of an Event of Default and until Agent
shall notify the applicable Grantor of Agent’s exercise of voting, consensual,
or dividend rights with respect to the Pledged Interests pursuant to Section 15
hereof.

6



--------------------------------------------------------------------------------



 



               (b) Grantors shall be entitled to receive and retain any and all
dividends and/or distributions paid in respect of the Stock of the Pledged
Companies; provided, however, that, except as permitted under the Credit
Agreement, any and all:
                         (i) dividends and distributions paid or payable other
than in cash in respect of, and any and all additional shares or instruments or
other property received, receivable, or otherwise distributed in respect of, or
in exchange for the Stock of the Pledged Companies;
                         (ii) dividends and distributions paid or payable in
cash in respect of any Stock of the Pledged Companies in connection with a
partial or total liquidation or dissolution, merger, consolidation of any
Pledged Company, or any exchange of stock, conveyance of assets, or similar
corporate reorganization;
                         (iii) cash paid with respect to, payable, or otherwise
distributed on redemption of, or in exchange for, any Stock of the Pledged
Companies, and
                         (iv) after the occurrence and during the continuance of
an Event of Default, all dividends and distributions in respect of any Stock of
the Pledged Companies (including cash dividends other than those described in
subparagraphs (ii) and (iii) above),
shall be forthwith delivered to Agent to hold as Collateral and shall, if
received by Grantors, be received in trust for the benefit of Agent, for the
ratable benefit of the Lender Group and the Bank Product Provider, be segregated
from the other property or funds of Grantors, and be forthwith delivered to
Agent as Collateral in the same form as so received (with any necessary
endorsement), and, if deemed necessary by Agent, Grantors shall take such
actions, including the actions described in Section 6(h), as Agent may require.
     5. Representations and Warranties. Each Grantor hereby represents and
warrants as follows:
               (a) The exact legal name of each of the Grantors is set forth on
the signature pages of this Agreement or a written notice provided to Agent
pursuant to Section 6.5 of the Credit Agreement.
               (b) Schedule 7 attached hereto sets forth all Real Property owned
by Grantors as of the Closing Date.
               (c) As of the Closing Date, no Grantor has any interest in, or
title to, any Copyrights, Intellectual Property Licenses, Patents, or Trademarks
except as set forth on Schedules 2, 3 , 4 and 6, respectively, attached hereto.
This Agreement is effective to create a valid and continuing Lien on such
Copyrights, Intellectual Property Licenses, Patents and Trademarks and, upon
filing of the Copyright Security Agreement with the United States Copyright
Office and filing of the Patent Security Agreement and the Trademark Security
Agreement with the United State Patent and Trademark Office, and the filing of
appropriate financing statements in the jurisdictions listed on Schedule 8
hereto, all action necessary or desirable to protect and perfect the Security
Interest in and to on each Grantor’s Patents, Trademarks, or Copyrights has been
taken and such perfected Security Interests are enforceable as such as against
any and all creditors of and purchasers from any Grantor.
               (d) This Agreement creates a valid security interest in the
Collateral of each of Grantors, to the extent a security interest therein can be
created under the Code, securing the payment of the Secured Obligations. Except
to the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken or will have been taken upon the filing of financing statements
listing each applicable Grantor, as a debtor, and Agent, as secured party, in
the jurisdictions listed next to such Grantor’s name on Schedule 8 attached
hereto. Upon the making of such filings, Agent shall have a first priority
perfected security interest in the Collateral of each Grantor (subject only to
Permitted Liens) to the

7



--------------------------------------------------------------------------------



 



extent such security interest can be perfected by the filing of a financing
statement. All action by any Grantor necessary to protect and perfect such
security interest on each item of Collateral has been duly taken.
               (e) Except for the Security Interest created hereby, each Grantor
is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens, of the
Pledged Interests indicated on Schedule 5 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Interests acquired after the Closing
Date; (ii) all of the Pledged Interests are duly authorized, validly issued,
fully paid and nonassessable and the Pledged Interests constitute or will
constitute the percentage of the issued and outstanding Stock of the Pledged
Companies of such Grantor identified on Schedule 5 hereto as supplemented or
modified by any Pledged Interests Addendum or any Supplement to this Agreement;
(ii) such Grantor has the right and requisite authority to pledge, the
Investment Related Property pledged by such Grantor to Agent as provided herein;
(iii) all actions necessary or desirable to perfect, establish the first
priority of, or otherwise protect, Agent’s Liens in the Investment Related
Collateral, and the proceeds thereof, have been duly taken, (A) upon the
execution and delivery of this Agreement; (B) upon the taking of possession by
Agent of any certificates constituting the Pledged Interests, to the extent such
Pledged Interests are represented by certificates, together with undated powers
endorsed in blank by the applicable Grantor; (C) upon the filing of financing
statements in the applicable jurisdiction set forth on Schedule 8 attached
hereto for such Grantor with respect to the Pledged Interests of such Grantor
that are not represented by certificates, and (D) with respect to any Securities
Accounts, upon the delivery of Control Agreements with respect thereto; and
(iv) each Grantor has delivered to and deposited with Agent (or, with respect to
any Pledged Interests created or obtained after the Closing Date, will deliver
and deposit in accordance with Sections 6(a) and 8 hereof) all certificates
representing the Pledged Interests owned by such Grantor to the extent such
Pledged Interests are represented by certificates, and undated powers endorsed
in blank with respect to such certificates. None of the Pledged Interests owned
or held by such Grantor has been issued or transferred in violation of any
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject.
               (f) No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required for the grant of a Security Interest by such Grantor in
and to the Collateral pursuant to this Agreement or for the execution, delivery,
or performance of this Agreement by such Grantor. No consent, approval,
authorization, or other order or action by, and no notice to or filing with, any
Government Authority is required for the exercise by Agent of the voting or
other rights provided for in this Agreement with respect to the Investment
Related Property or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with such disposition of
Investment Related Property by laws affecting the offering and sale of
securities generally. No consent, approval, authorization, or other order or
action by, and no notice to, any Person is required for the exercise by Agent of
the voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement. No Intellectual Property License to which any
Grantor is a party requires any consent for such Grantor to grant the security
interest granted hereunder in such Grantors’ right, title or interest in or to
any such Intellectual Property Licenses.
               (g) There is no default, breach, violation or event of
acceleration existing under any promissory note (as defined in the Code)
constituting Collateral and pledged hereunder (each a “Pledged Note”) and no
event has occurred or circumstance exists which, with the passage of time or the
giving of notice, or both, would constitute a default, breach, violation or
event of acceleration under any Pledged Note. No Grantor that is an obligee
under a Pledged Note has waived any default, breach, violation or event of
acceleration under such Pledged Note.
               (h) Each Grantor shall have made all payments, filings and
recordations necessary to protect and maintain its interest in such Grantor’s
Intellectual Property Rights in the United States or any other jurisdiction that
are material to the conduct of such Grantor’s business, including (i) making all
necessary

8



--------------------------------------------------------------------------------



 



registration, maintenance, and renewal fee payment and (ii) filing all necessary
documents, including all applications for registration of Copyrights, Patents
and Trademarks that are material to the conduct of such Grantor’s business.
               (i) Each Grantor has taken all actions reasonably necessary to
protect the confidentiality of any trade secrets, the source code of all
computer software programs and applications of which it is the owner and that
are material to the conduct of its business, or other confidential information
relating to the Intellectual Property Rights that are material to the conduct of
its business, including (i) protecting the secrecy and confidentiality of its
confidential information and trade secrets by having and enforcing a policy
requiring all current and former employees, consultants, and contractors to
execute appropriate confidentiality agreements and (ii) taking all actions
reasonably necessary to ensure that no trade secret falls or has fallen into the
public domain.
               (j) Each Grantor has and enforces a policy requiring all
employees, consultants and contractors to execute appropriate assignment
agreements, pursuant to which each such employee, consultant or contractor
assigns to such Grantor all of its rights, including all Intellectual Property
Rights, in and to all ideas, inventions, processes, works of authorship and
other work products that relate to such Grantor’s business and that were
conceived, created, authored or developed during the term of such employee’s,
consultant’s or contractor’s employment or engagement by such Grantor. Other
than as set forth in Schedules 2, 3, 4 and 6, no past or present employee or
contractor of any Grantor has any ownership interest, license, permission or
other right in or to any Intellectual Property Rights that are material to the
conduct of any such Grantor’s business, except that solely to the extent
necessary for the conduct of their work for or on behalf of any Grantor,
(i) employees of each Grantor may have permission to use Intellectual Property
Rights and (ii) contractors may have permission to use or license rights in the
Intellectual Property.
               (k) No claim has been made and is continuing or threatened that
the use by any Grantor of any Intellectual Property Rights that are material to
the conduct of its business is invalid or unenforceable or that the use by such
Grantor of any such Intellectual Property Rights does or may violate the rights
of any Person. To the best of each Grantor’s knowledge, there is currently no
infringement or unauthorized use of any item of Intellectual Property Rights
contained on Schedules 2, 3, 4 or 6.
     6. Covenants. Each Grantor, jointly and severally, covenants and agrees
with Agent and the Lender Group that from and after the date of this Agreement
and until the date of termination of this Agreement in accordance with
Section 22 hereof:
               (a) Possession of Collateral. In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, and if and to the extent that
perfection or priority of Agent’s Security Interest is dependent on or enhanced
by possession, the applicable Grantor, immediately upon the request of Agent and
in accordance with Section 8 hereof, shall execute such other documents and
instruments as shall be requested by Agent or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral, Investment Related
Property, or Chattel Paper to Agent, together with such undated powers endorsed
in blank as shall be requested by Agent;
               (b) Chattel Paper.
                         (i) Each Grantor shall take all steps reasonably
necessary to grant Agent control of all electronic Chattel Paper in accordance
with the Code and all “transferable records” as that term is defined in
Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction;
                         (ii) If any Grantor retains possession of any Chattel
Paper or instruments (which retention of possession shall be subject to the
extent permitted hereby and by the Credit Agreement), promptly

9



--------------------------------------------------------------------------------



 



upon the request of Agent, such Chattel Paper and instruments shall be marked
with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of Wells Fargo Foothill,
Inc., as Agent for the benefit of the Lender Group and the Bank Product
Provider”;
               (c) Control Agreements.
                         (i) Except to the extent otherwise permitted by the
Credit Agreement, each Grantor shall obtain an authenticated Control Agreement,
from each bank holding a Deposit Account for such Grantor;
                         (ii) Except to the extent otherwise permitted by the
Credit Agreement, each Grantor shall obtain authenticated Control Agreements,
from each issuer of uncertificated securities, securities intermediary, or
commodities intermediary issuing or holding any financial assets or commodities
to or for any Grantor;
               (d) Letter of Credit Rights. Each Grantor that is or becomes the
beneficiary of any one letter of credit, other than a Wuhan L/C, with a face
amount of $100,000 or one or more Grantors (individually or collectively) are or
become the beneficiary of more than one letter of credit, other than Wuhan L/Cs,
with face amounts of $200,000 in the aggregate, such Grantor or Grantors shall
promptly (and in any event within 2 Business Days after becoming a beneficiary),
notify Agent thereof and, upon the request by Agent, enter into a tri-party
agreement with Agent and the issuer or confirmation bank with respect to
letter-of-credit rights (as that term is defined in the Code) assigning such
letter-of-credit rights to Agent and directing all payments thereunder to
Agent’s Account, all in form and substance satisfactory to Agent, provided,
however, that solely with respect to Wuhan L/Cs, so long as no Event of Default
has occurred and is continuing, Grantors shall not be required to enter into the
above referenced tri-party agreement;
               (e) Commercial Tort Claims. Each Grantor shall promptly (and in
any event within 2 Business Days of receipt thereof), notify Agent in writing
upon incurring or otherwise obtaining a Commercial Tort Claim after the date
hereof against any third party and, upon request of Agent, promptly amend
Schedule 1 to this Agreement, authorize the filing of additional financing
statements or amendments to existing financing statements and do such other acts
or things deemed necessary or desirable by Agent to give Agent a first priority,
perfected security interest in any such Commercial Tort Claim;
               (f) Government Contracts. If any Account or Chattel Paper in an
amount of more than $100,000 arises out of a contract or contracts with the
United States of America or any department, agency, or instrumentality thereof
or if the aggregate amount of Accounts or Chattel Paper arising out of contracts
with the United States of America or any department, agency, or instrumentality
thereof exceed $250,000, Grantors shall promptly (and in any event within 2
Business Days of the creation thereof) notify Agent thereof in writing and
execute any instruments or take any steps reasonably required by Agent in order
that all moneys due or to become due under such contract or contracts shall be
assigned to Agent, for the benefit of the Lender Group and the Bank Product
Providers, and notice thereof given under the Assignment of Claims Act or other
applicable law;
               (g) Intellectual Property.
                         (i) Upon request of Agent, in order to facilitate
filings with the United States Patent and Trademark Office or any similar office
or agency in any jurisdiction and the United States Copyright Office or any
similar office or agency in any jurisdiction, each Grantor shall execute and
deliver to Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements to evidence Agent’s Lien on such
Grantor’s Patents, Trademarks, or Copyrights, and the General Intangibles of
such Grantor relating thereto or represented thereby;

10



--------------------------------------------------------------------------------



 



                         (ii) Each Grantor shall have the duty, to the extent
necessary or economically desirable in the operation of such Grantor’s business,
(A) to promptly sue for infringement, misappropriation, or dilution and to
recover any and all damages for such infringement, misappropriation, or
dilution, (B) to prosecute diligently any trademark application or service mark
application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, (C) to prosecute diligently
any patent application that is part of the Patents pending as of the date hereof
or hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings. Any expenses incurred in connection with the foregoing shall be
borne by the appropriate Grantor. Grantors will not register with the U.S.
Copyright Office any unregistered copyrights (whether in existence on the
Closing Date or thereafter acquired, arising, or developed) unless
(i) Administrative Borrower provides Agent with written notice of the applicable
Grantor intent to register such copyrights not less than 30 days prior to the
date of the proposed registration, and (ii) prior to such registration, the
applicable Grantor execute and deliver to Agent an Copyright Security Agreement
in the form of Exhibit A hereto, or such other documentation as Agent deems
necessary in order to perfect and continue perfected Agent’s Liens on such
copyrights following such registration. Each Grantor further agrees not to
abandon any Trademark, Patent, Copyright, or Intellectual Property License that
is necessary or economically desirable in the operation of such Grantor’s
business without the prior written consent of Agent;
                         (iii) Grantors acknowledge and agree that the Lender
Group shall have no duties with respect to the Trademarks, Patents, Copyrights,
or Intellectual Property Licenses. Without limiting the generality of this
Section 6(g), Grantors acknowledge and agree that no member of the Lender Group
shall be under any obligation to take any steps necessary to preserve rights in
the Trademarks, Patents, Copyrights, or Intellectual Property Licenses against
any other Person, but any member of the Lender Group may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
Borrowers and shall be chargeable to the Loan Account;
                         (iv) Each Grantor agrees to take all necessary steps,
including making all necessary payments and filings in connection with
registration, maintenance, and renewal of each Grantor’s Patents and Trademarks
that are material to the conduct of each Grantor’s business;
                         (v) In no event shall any Grantor, either itself or
through any agent, employee, licensee, or designee, file an application for the
registration of any Patent, Trademark, or Copyright with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency without giving Agent prior written notice thereof. Promptly
upon any such filing, each Grantor shall comply with Section 6(g)(i) hereof;
               (h) Investment Related Property.
                         (i) If: (a) Agent in its sole discretion requires that
the Stock of Bookham China be pledged as Collateral hereunder or (b) any Grantor
shall receive or become entitled to receive any Pledged Interests after the
Closing Date, the applicable Grantor shall promptly (and in any event within 2
Business Days of receipt thereof) deliver to Agent a duly executed Pledged
Interests Addendum identifying such Pledged Interests;
                         (ii) All sums of money and property paid or distributed
in respect of the Investment Related Property which are received by any Grantor
shall be held by the Grantors in trust for the benefit of Agent segregated from
such Grantor’s other property, and such Grantor shall deliver it forthwith to
Agent’s in the exact form received;

11



--------------------------------------------------------------------------------



 



                         (iii) Each Grantor shall promptly deliver to Agent a
copy of each notice or other communication received by it in respect of any
Pledged Interests;
                         (iv) No Grantor shall make or consent to any amendment
or other modification or waiver with respect to any Pledged Interests, Pledged
Operating Agreement, or Pledged Partnership Agreement, or enter into any
agreement or permit to exist any restriction with respect to any Pledged
Interests other than as permitted by the Loan Documents;
                         (v) Each Grantor agrees that it will cooperate with
Agent in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law in connection with the Security
Interest on the Investment Related Property or any sale or transfer thereof;
                         (vi) As to all limited liability company or partnership
interests, issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, each Grantor hereby represents, warrants and covenants that the
Pledged Interests issued pursuant to such agreement (A) are not and shall not be
dealt in or traded on securities exchanges or in securities markets, (B) do not
and will not constitute investment company securities, and (C) are not and will
not be held by such Grantor in a securities account. In addition, none of the
Pledged Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction;
               (i) Real Property; Fixtures. Each Grantor covenants and agrees
that upon the acquisition of any fee interest in Real Property it will promptly
(and in any event within 2 Business Days of acquisition) notify Agent of the
acquisition of such Real Property and will grant to Agent, for the benefit of
the Lender Group and the Bank Product Provider, a first priority Mortgage on
each fee interest in Real Property now or hereafter owned by such Grantor and
shall deliver such other documentation and opinions, in form and substance
satisfactory to Agent, in connection with the grant of such Mortgage as Agent
shall request in its Permitted Discretion, including title insurance policies,
financing statements, fixture filings and environmental audits and such Grantor
shall pay all recording costs, intangible taxes and other fees and costs
(including reasonable attorneys fees and expenses) incurred in connection
therewith. Each Grantor acknowledges and agrees that, to the extent permitted by
applicable law, all of the Collateral shall remain personal property regardless
of the manner of its attachment or affixation to real property;
               (j) Transfers and Other Liens. Grantors shall not (i) sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, any of the Collateral, except expressly permitted by the
Credit Agreement, or (ii) create or permit to exist any Lien upon or with
respect to any of the Collateral of any of Grantors, except for Permitted Liens.
The inclusion of Proceeds in the Collateral shall not be deemed to constitute
Agent’s consent to any sale or other disposition of any of the Collateral except
as expressly permitted in this Agreement or the other Loan Documents; and
               (k) Other Actions as to Any and All Collateral. Each Grantor
shall promptly (and in any event within 2 Business Days of acquiring or
obtaining such Collateral) notify Agent in writing upon (i) acquiring or
otherwise obtaining any Collateral after the date hereof consisting of
Trademarks, Patents, Copyrights, Intellectual Property Licenses, Investment
Related Property, Chattel Paper (electronic, tangible or otherwise), documents
(as defined in Article 9 of the Code), promissory notes (as defined in the Code,
or instruments (as defined in the Code) or (ii) any amount payable under or in
connection with any of the Collateral being or becoming evidenced after the date
hereof by any Chattel Paper, documents, promissory notes, or instruments and, in
each such case upon the request of Agent and in accordance with Section 8
hereof, promptly execute such other documents, or if applicable, deliver such
Chattel Paper, other documents or certificates evidencing any Investment Related
Property in accordance with Section 6 hereof and do such other acts or things
deemed necessary or desirable by Agent to protect Agent’s Security Interest
therein; and

12



--------------------------------------------------------------------------------



 



     7. Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Loan Documents referred to below in
the manner so indicated.
               (a) Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.
               (b) Patent, Trademark, Copyright Security Agreements. The
provisions of the Copyright Security Agreements, Trademark Security Agreements,
and Patent Security Agreements are supplemental to the provisions of this
Agreement, and nothing contained in the Copyright Security Agreements, Trademark
Security Agreements, or the Patent Security Agreements shall limit any of the
rights or remedies of Agent hereunder.
     8. Further Assurances.
               (a) Each Grantor agrees that from time to time, at its own
expense, such Grantor will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or that Agent
may reasonably request, in order to perfect and protect any Security Interest
granted or purported to be granted hereby or to enable Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral.
               (b) Each Grantor authorizes the filing by Agent financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Agent such other instruments or notices, as may be necessary or
as Agent may reasonably request, in order to perfect and preserve the Security
Interest granted or purported to be granted hereby.
               (c) Each Grantor authorizes Agent at any time and from time to
time to file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction.
               (d) Each Grantor acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement filed in connection with this Agreement without the
prior written consent of Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the Code.
     9. Agent’s Right to Perform Contracts. Upon the occurrence and during the
continuance of an Event of Default, Agent (or its designee) may proceed to
perform any and all of the obligations of any Grantor contained in any contract,
lease, or other agreement and exercise any and all rights of any Grantor therein
contained as fully as such Grantor itself could.
     10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, at such time as an
Event of Default has occurred and is continuing under the Credit Agreement, to
take any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:
               (a) to ask, demand, collect, sue for, recover, compromise,
receive and give acquittance and receipts for moneys due and to become due under
or in connection with the Accounts or any other Collateral of such Grantor;

13



--------------------------------------------------------------------------------



 



               (b) to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;
               (c) to receive, indorse, and collect any drafts or other
instruments, documents, Negotiable Collateral or Chattel Paper;
               (d) to file any claims or take any action or institute any
proceedings which Agent may deem necessary or desirable for the collection of
any of the Collateral of such Grantor or otherwise to enforce the rights of
Agent with respect to any of the Collateral;
               (e) to repair, alter, or supply goods, if any, necessary to
fulfill in whole or in part the purchase order of any Person obligated to such
Grantor in respect of any Account of such Grantor;
               (f) to use any labels, Patents, Trademarks, trade names, URLs,
domain names, industrial designs, Copyrights, advertising matter or other
industrial or intellectual property rights, in advertising for sale and selling
Inventory and other Collateral and to collect any amounts due under Accounts,
contracts or Negotiable Collateral of such Grantor; and
               (g) Agent on behalf of the Lender Group shall have the right, but
shall not be obligated, to bring suit in its own name to enforce the Trademarks,
Patents, Copyrights and Intellectual Property Licenses and, if Agent shall
commence any such suit, the appropriate Grantor shall, at the request of Agent,
do any and all lawful acts and execute any and all proper documents reasonably
required by Agent in aid of such enforcement.
     To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
     11. Agent May Perform. If any of Grantors fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.
     12. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Provider, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.
     13. Collection of Accounts, General Intangibles and Negotiable Collateral.
At any time upon the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of any Grantor
that the Accounts, General Intangibles, Chattel Paper or Negotiable Collateral
have been assigned to Agent, for the benefit of the Lender Group and the Bank
Product Provider, or that Agent has a security interest therein, and (b) collect
the Accounts, General Intangibles and Negotiable Collateral directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Loan Documents.
     14. Disposition of Pledged Interests by Agent. None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and

14



--------------------------------------------------------------------------------



 



disposition thereof after an Event of Default may be restricted to one or more
private (instead of public) sales in view of the lack of such registration. Each
Grantor understands that in connection with such disposition, Agent may approach
only a restricted number of potential purchasers and further understands that a
sale under such circumstances may yield a lower price for the Pledged Interests
than if the Pledged Interests were registered and qualified pursuant to federal
and state securities laws and sold on the open market. Each Grantor, therefore,
agrees that: (a) if Agent shall, pursuant to the terms of this Agreement, sell
or cause the Pledged Interests or any portion thereof to be sold at a private
sale, Agent shall have the right to rely upon the advice and opinion of any
nationally recognized brokerage or investment firm (but shall not be obligated
to seek such advice and the failure to do so shall not be considered in
determining the commercial reasonableness of such action) as to the best manner
in which to offer the Pledged Interest or any portion thereof for sale and as to
the best price reasonably obtainable at the private sale thereof; and (b) such
reliance shall be conclusive evidence that Agent has handled the disposition in
a commercially reasonable manner.
     15. Voting Rights.
               (a) Upon the occurrence and during the continuation of an Event
of Default, (i) Agent may, at its option, and with 2 Business Days prior notice
to any Grantor, and in addition to all rights and remedies available to Agent
under any other agreement, at law, in equity, or otherwise, exercise all voting
rights, and all other ownership or consensual rights in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Agent obligated
by the terms of this Agreement to exercise such rights, and (ii) if Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Agent, such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE
PROXY to vote such Pledged Interests in any manner Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be. The power-of-attorney
granted hereby is coupled with an interest and shall be irrevocable.
               (b) For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Agent, vote or take any consensual
action with respect to such Pledged Interests which would materially adversely
affect the rights of Agent and the other members of the Lender Group with
respect to the Pledged Interests or the value of the Pledged Interests.
     16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:
               (a) Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein, in the other Loan Documents,
or otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law. Without limiting the
generality of the foregoing, each Grantor expressly agrees that, in any such
event, Agent without demand of performance or other demand, advertisement or
notice of any kind (except a notice specified below of time and place of public
or private sale) to or upon any of Grantors or any other Person (all and each of
which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), may take
immediate possession of all or any portion of the Collateral and (i) require
Grantors to, and each Grantor hereby agrees that it will at its own expense and
upon request of Agent forthwith, assemble all or part of the Collateral as
directed by Agent and make it available to Agent at one or more locations where
such Grantor regularly maintains Inventory, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Agent’s offices or elsewhere, for cash, on
credit, and upon such other terms as Agent may deem commercially reasonable.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least 10 days notice to any of Grantors of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification and specifically such notice shall constitute a
reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the Code. Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Agent may adjourn

15



--------------------------------------------------------------------------------



 



any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.
               (b) Agent is hereby granted a license or other right to use,
without liability for royalties or any other charge, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or intellectual property or any property of a similar
nature, whether owned by any of Grantors or with respect to which any of
Grantors have rights under license, sublicense, or other agreements, as it
pertains to the Collateral, in preparing for sale, advertising for sale and
selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of Agent.
               (c) Any cash held by Agent as Collateral and all cash proceeds
received by Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations in the order set forth in the Credit Agreement. In the event
the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.
               (d) Each Grantor hereby acknowledges that the Secured Obligations
arose out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing Agent shall have the right to an immediate writ of
possession without notice of a hearing. Agent shall have the right to the
appointment of a receiver for the properties and assets of each of Grantors, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantors may have thereto or the right to have a bond
or other security posted by Agent.
     17. Remedies Cumulative. Each right, power, and remedy of Agent as provided
for in this Agreement or in the other Loan Documents or now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Agent, of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Agent of any or all such other rights, powers, or remedies.
     18. Marshaling. Agent shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of Agent’s rights and remedies under this Agreement
or under any other instrument creating or evidencing any of the Secured
Obligations or under which any of the Secured Obligations is outstanding or by
which any of the Secured Obligations is secured or payment thereof is otherwise
assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.
     19. Indemnity and Expenses.
               (a) Each Grantor agrees to indemnify Agent and the other members
of the Lender Group from and against all claims, lawsuits and liabilities
(including reasonable attorneys fees) growing out of or resulting from this
Agreement (including enforcement of this Agreement) or any other Loan Document
to which such Grantor is a party, except claims, losses or liabilities resulting
from the gross negligence or willful misconduct of the party seeking
indemnification as determined by a final non-appealable order of a court of

16



--------------------------------------------------------------------------------



 



competent jurisdiction. This provision shall survive the termination of this
Agreement and the Credit Agreement and the repayment of the Secured Obligations.
               (b) Grantors, jointly and severally, shall, upon demand, pay to
Agent (or Agent, may charge to the Loan Account) all the Lender Group Expenses
which Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (iii) the exercise or enforcement of any of the rights of Agent
hereunder or (iv) the failure by any of Grantors to perform or observe any of
the provisions hereof.
     20. Merger, Amendments; Etc. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES. No waiver of any provision of this Agreement, and no consent to any
departure by any of Grantors herefrom, shall in any event be effective unless
the same shall be in writing and signed by Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment of any provision of this Agreement shall
be effective unless the same shall be in writing and signed by Agent and each of
Grantors to which such amendment applies.
     21. Addresses for Notices. All notices and other communications provided
for hereunder shall be given in the form and manner and delivered to Agent at
its address specified in the Credit Agreement, and to any of the Grantors at
their respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.
     22. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of the Credit Agreement and
the Commitments have expired or have been terminated, (b) be binding upon each
of Grantors, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any the
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such the
Lender herein or otherwise. Upon payment in full in cash of the Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, Agent will authorize the filing of
appropriate termination statements to terminate such Security Interests. No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Credit Agreement, any other Loan Document, or any other instrument or
document executed and delivered by any Grantor to Agent nor any additional
Advances or other loans made by any the Lender to any Borrower, nor the taking
of further security, nor the retaking or re-delivery of the Collateral to
Grantors, or any of them, by Agent, nor any other act of the Lender Group or the
Bank Product Provider, or any of them, shall release any of Grantors from any
obligation, except a release or discharge executed in writing by Agent in
accordance with the provisions of the Credit Agreement. Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Agent and
then only to the extent therein set forth. A waiver by Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Agent would otherwise have had on any other occasion.

17



--------------------------------------------------------------------------------



 



     23. Governing Law.
               (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA.
               (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).
               (c) AGENT AND EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
     24. New Subsidiaries. To the extent required by Section 5.16 of the Credit
Agreement, any new direct or indirect Subsidiary (whether by acquisition or
creation) of Grantor is required to enter into this Agreement by executing and
delivering in favor of Agent a supplement to this Agreement in the form of Annex
1 attached hereto. Upon the execution and delivery of Annex 1 by such new
Subsidiary, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein. The execution and
delivery of any instrument adding an additional Grantor as a party to this
Agreement shall not require the consent of any Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor hereunder.
     25. Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of the Lender Group and the Bank Product Provider.
     26. Miscellaneous.
               (a) This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be

18



--------------------------------------------------------------------------------



 



equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
               (b) Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
               (c) Headings used in this Agreement are for convenience only and
shall not be used in connection with the interpretation of any provision hereof.
               (d) The pronouns used herein shall include, when appropriate,
either gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.
               (e) Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
the Credit Agreement to be repaid or cash collateralized. Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record and any Record so
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties hereto have executed this
Agreement by and through their duly authorized officers, as of the day and year
first above written.

                  GRANTORS:   BOOKHAM, INC.,
a Delaware corporation
 
               
 
  By:   /s/ Steve Abely        
 
               
 
  Name:
Title:   Steve Abely
Chief Financial Officer        
 
                    BOOKHAM TECHNOLOGY PLC,
a limited liability company incorporated under
the laws of England and Wales
 
               
 
  By:   /s/ Steve Abely        
 
               
 
  Name:
Title:   Steve Abely
Director        
 
                    NEW FOCUS, INC.,
a Delaware corporation
 
               
 
  By:   /s/ Steve Abely        
 
               
 
  Name:
Title:   Steve Abely
President        
 
                    BOOKHAM (US) INC.,
a Delaware corporation
 
               
 
  By:   /s/ Steve Abely        
 
               
 
  Name:
Title:   Steve Abely
President        
 
                    BOOKHAM (CANADA) INC.,
a federally incorporated Canadian corporation
 
               
 
  By:   /s/ Steve Abely        
 
               
 
  Name:
Title:   Steve Abely
President        

S-1
Security Agreement

 



--------------------------------------------------------------------------------



 



                      ONETTA, INC.,
a Delaware corporation
 
               
 
  By:   /s/ Steve Abely        
 
               
 
  Name:
Title:   Steve Abely
President        
 
                    IGNIS OPTICS INC.,
a Delaware corporation
 
               
 
  By:   /s/ Steve Abely        
 
               
 
  Name:
Title:   Steve Abely
President        
 
                    FOCUSED RESEARCH INC.,
a California corporation
 
               
 
  By:   /s/ Steve Abely        
 
               
 
  Name:
Title:   Steve Abely
President        
 
                    GLOBE Y. TECHNOLOGY, INC.,
a California corporation
 
               
 
  By:   /s/ Steve Abely        
 
               
 
  Name:
Title:   Steve Abely
President        
 
                    BOOKHAM NOMINEES LIMITED,
a Company organized under the laws of
England and Wales
 
               
 
  By:   /s/ Steve Abely        
 
               
 
  Name:
Title:   Steve Abely
Director        

S-2
Security Agreement

 



--------------------------------------------------------------------------------



 



                 
EXECUTED as a DEED by
    )          
BOOKHAM INTERNATIONAL
    )          
LTD.
    )          
In the presence of:
    )     Per:   /s/ Steve Abely
 
             
 
    )         Director/Attorney-in-fact
 
    )          
 
    )          
/s/ Jacobin Zorin 
 
    )          
  Witness: Jacobin Zorin
               
  Name: Secretary
               
  Address: 2584 Junction Avenue
                   San Jose, CA 95134
               



S-3
Security Agreement



--------------------------------------------------------------------------------



 



                  AGENT:   WELLS FARGO FOOTHILL, INC., as Agent
 
               
 
  By:   /s/ Alex Hechler        
 
               
 
  Name:
Title:   Alex Hechler
Vice President        



S-4
Security Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 1
COMMERCIAL TORT CLAIMS


Schedule 1



--------------------------------------------------------------------------------



 



SCHEDULE 2
COPYRIGHTS


Schedule 2



--------------------------------------------------------------------------------



 



SCHEDULE 3
INTELLECTUAL PROPERTY LICENSES


Schedule 3



--------------------------------------------------------------------------------



 



SCHEDULE 4
PATENTS


Schedule 4



--------------------------------------------------------------------------------



 



SCHEDULE 5
PLEDGED COMPANIES

                          Name of Pledged   Number of   Class of   Percentage of
  Certificate Name of Pledgor   Company   Shares/Units   Interests   Class Owned
  Nos.
Bookham, Inc., a Delaware corporation
  Bookham Technology plc, a limited liability company incorporated under the
laws of England and Wales                
 
                   
Bookham, Inc.
  Bookham Nominees Limited, a company incorporated under the laws of England and
Wales                
 
                   
Bookham Nominees
Limited
  Bookham Technology plc, a limited liability company incorporated under the
laws of England and Wales                
 
                   
Bookham Technology plc
  Bookham (US) Inc., a Delaware corporation                
 
                   
Bookham Technology plc
  New Focus Inc., a Delaware corporation                
 
                   
Bookham Technology plc
  Bookham (Canada) Inc., a federally incorporated Canadian corporation          
     
 
                   
Bookham Technology plc
  Bookham International Ltd, a corporation organized under the laws of the
Cayman Islands                
 
                   
Bookham Technology plc
  Bookham Technology kk, a corporation organized under the laws of Japan        
       
 
                   
Bookham Technology plc
  Bookham (Switzerland) AG, a corporation organized under the laws of
Switzerland                
 
                   
Bookham (US) Inc.
  Onetta, Inc., a Delaware corporation                
 
                   
Bookham (US) Inc.
  Ignis Optics Inc., a Delaware corporation                
 
                   
New Focus Inc.
  Focused Research Inc., a California corporation                

Schedule 5



--------------------------------------------------------------------------------



 



                          Name of Pledged   Number of   Class of   Percentage of
  Certificate Name of Pledgor   Company   Shares/Units   Interests   Class Owned
  Nos.
New Focus Inc.
  Globe Y. Technology, Inc., a California corporation                
 
                   
New Focus, Inc.
  New Focus PSC, Inc., a corporation organized under the laws of Barbados      
         
 
                   
New Focus, Inc.
  New Focus GmbH, a corporation organized under the laws of Germany            
   

 

Schedule 5



--------------------------------------------------------------------------------



 



SCHEDULE 6
TRADEMARKS

Schedule 6



--------------------------------------------------------------------------------



 



SCHEDULE 7
OWNED REAL PROPERTY

Schedule 7



--------------------------------------------------------------------------------



 



SCHEDULE 8
LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

     
Grantor
  Jurisdictions

Schedule 8



--------------------------------------------------------------------------------



 



ANNEX 1 TO SECURITY AGREEMENT
FORM OF SUPPLEMENT
     Supplement No. ___(this “Supplement”) dated as of ___, 20___, to the
Security Agreement of even date herewith (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) by each of the
parties listed on the signature pages thereto and those additional entities that
thereafter become parties thereto (collectively, jointly and severally,
“Grantors” and each individually “Grantor”) and WELLS FARGO FOOTHILL, INC. in
its capacity as Agent for the Lender Group and the Bank Product Provider
(together with the successors, “Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Credit Agreement, dated as of August 2,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Bookham, Inc., a Delaware corporation, as
Parent and each of Parent’s Subsidiaries identified on the signature pages
thereof (such Subsidiaries are referred to hereinafter individually as a
“Borrower” and collectively, jointly and severally, as the “Borrowers”), the
lenders party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group is
willing to make certain financial accommodations available to Borrowers from
time to time pursuant to the terms and conditions thereof; and
     WHEREAS, capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement or the
Credit Agreement; and
     WHEREAS, Grantors have entered into the Security Agreement in order to
induce the Lender Group to make certain financial accommodations to Borrowers;
and
     WHEREAS, pursuant to Section 5.16 of the Credit Agreement, new direct or
indirect Subsidiaries of Parent, must execute and deliver certain Loan
Documents, including the Security Agreement, and the execution of the Security
Agreement by the undersigned new Grantor or Grantors (collectively, the “New
Grantors”) may be accomplished by the execution of this Supplement in favor of
Agent, for the benefit of the Lender Group and the Bank Product Provider;
     NOW, THEREFORE, for and in consideration of the foregoing and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:
     1. In accordance with Section 24 of the Security Agreement, each New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct on and as of the date hereof.
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance in full of the Secured Obligations, does hereby grant, assign,
and pledge to Agent, for the benefit of the Lender Group and the Bank Product
Provider, a security interest in to all assets of such New Grantor including,
all property of the type described in Section 2 of the Security Agreement to
secure the full and prompt payment of the Secured Obligations, including, any
interest thereon, plus reasonable attorneys’ fees and expenses if the Secured
Obligations represented by the Security Agreement are collected by law, through
an attorney-at-law, or under advice therefrom. Schedule 1, “Commercial Tort
Claims”, Schedule 2, “Copyrights”, Schedule 3, “Intellectual Property Licenses”,
Schedule 4, “Patents”, Schedule 5, “Pledged Companies”, Schedule 6,
“Trademarks”, Schedule 7, “Owned Real Property,” and Schedule 8, “List of
Uniform Commercial Code Filing Jurisdictions” attached hereto supplement
Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5,

Annex 1 to Security Agreement
1



--------------------------------------------------------------------------------



 



Schedule 6, Schedule 7, and Schedule 8 respectively, to the Security Agreement
and shall be deemed a part thereof for all purposes of the Security Agreement.
Each reference to a “Grantor” in the Security Agreement shall be deemed to
include each New Grantor. The Security Agreement is incorporated herein by
reference.
     2. Each New Grantor represents and warrants to Agent, the Lender Group and
the Bank Product Provider that this Supplement has been duly executed and
delivered by such New Grantor and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
     3. This Supplement may be executed in multiple counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument. Delivery of a counterpart
hereof by facsimile transmission or by e-mail transmission shall be as effective
as delivery of a manually executed counterpart hereof.
     4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
     5. This Supplement shall be construed in accordance with and governed by
the laws of the State of California, without regard to the conflict of laws
principles thereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

Annex 1 to Security Agreement
2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each New Grantor and Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

                  NEW GRANTORS:   [Name of New Grantor]
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               
 
                    [Name of New Grantor]
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               

                  AGENT:   WELLS FARGO FOOTHILL, INC.
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               

Annex 1 to Security Agreement
3



--------------------------------------------------------------------------------



 



EXHIBIT A
COPYRIGHT SECURITY AGREEMENT
     This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is
made this ___day of ___, 20___, among Grantors listed on the signature pages
hereof ( collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, INC., in its capacity as Agent for the
Lender Group and the Bank Product Provider (together with its successors, the
“Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Credit Agreement of even date herewith
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Bookham, Inc., a Delaware corporation, as Parent and
each of Parent’s Subsidiaries identified on the signature pages thereof (such
Subsidiaries are referred to hereinafter individually as a “Borrower” and
collectively, jointly and severally, as the “Borrowers”), the lenders party
thereto as “Lenders” (“Lenders”), and Agent, the Lender Group is willing to make
certain financial accommodations available to Borrowers pursuant to the terms
and conditions thereof; and
     WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrowers as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Provider, that certain Security Agreement of even date herewith (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”);
     WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Agent, for the benefit of the Lender Group and the Bank
Product Provider, this Copyright Security Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
     1. DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or the Credit
Agreement.
     2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Provider, a continuing first priority security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Copyright
Collateral”):
               (a) all of such Grantor’s Copyrights and Copyright Intellectual
Property Licenses to which it is a party including those referred to on
Schedule I hereto;
               (b) all reissues, continuations or extensions of the foregoing;
and
               (c) all products and proceeds of the foregoing, including any
claim by such Grantor against third parties for past, present or future
infringement or dilution of any Copyright or any Copyright licensed under any
Intellectual Property License.

Exhibit A
1



--------------------------------------------------------------------------------



 



     3. SECURITY FOR OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by Grantors, or any of them, to Agent, the Lender Group, the Bank Product
Provider or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
     4. SECURITY AGREEMENT. The security interests granted pursuant to this
Copyright Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Provider, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
     5. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prompt notice in
writing of any additional United States copyright registrations or applications
therefor after the date hereof. Grantors hereby authorize Agent unilaterally to
modify this Agreement by amending Schedule I to include any future United States
registered copyrights or applications therefor of Grantors. Notwithstanding the
foregoing, no failure to so modify this Copyright Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.
     6. COUNTERPARTS. This Copyright Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Copyright Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought. Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.
     7. CONSTRUCTION. Unless the context of this Copyright Security Agreement or
any other Loan Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Copyright Security Agreement or any other Loan Document refer to this Copyright
Security Agreement or such other Loan Document, as the case may be, as a whole
and not to any particular provision of this Copyright Security Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Copyright Security Agreement unless
otherwise specified. Any reference in this Copyright Security Agreement or in
any other Loan Document to any agreement, instrument, or document shall include
all alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
the Credit Agreement to be repaid or cash collateralized. Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record and any Record so
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

Exhibit A
2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Copyright Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

                               
 
               
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               
 
               
 
                             
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               
 
               
 
                             
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               
 
                    ACCEPTED AND ACKNOWLEDGED BY:

WELLS FARGO FOOTHILL, INC., as Agent
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               

Exhibit A
3



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS

                  Grantor   Country   Copyright   Registration No.  
Registration Date
 
               

Schedule 1 to Copyright Security Agreement



--------------------------------------------------------------------------------



 



EXHIBIT B
PATENT SECURITY AGREEMENT
     This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made
this ___day of ___, 20___, among the Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, INC., in its capacity as administrative
agent for the Lender Group and the Bank Product Provider (together with its
successors, “Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Credit Agreement of even date herewith
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Bookham, Inc., a Delaware corporation, as Parent and
each of Parent’s Subsidiaries identified on the signature pages thereof (such
Subsidiaries are referred to hereinafter individually as a “Borrower” and
collectively, jointly and severally, as the “Borrowers”), the lenders party
thereto as “Lenders” (“Lenders”), and Agent, the Lender Group is willing to make
certain financial accommodations available to the Borrowers pursuant to the
terms and conditions thereof; and
     WHEREAS, the members of Lender Group are willing to make the financial
accommodations to Borrowers as provided for in the Credit Agreement, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Provider, that certain Security Agreement of even date herewith (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”);
     WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Agent, for the benefit of the Lender Group and the Bank
Product Provider, this Patent Security Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
     1. DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or the Credit
Agreement.
     2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Provider, a continuing first priority security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Patent
Collateral”):
               (a) all of its Patents and Patent Intellectual Property Licenses
to which it is a party including those referred to on Schedule I hereto;
               (b) all reissues, continuations or extensions of the foregoing;
and
               (c) all products and proceeds of the foregoing, including any
claim by such Grantor against third parties for past, present or future
infringement or dilution of any Patent or any Patent licensed under any
Intellectual Property License.

Exhibit B
1



--------------------------------------------------------------------------------



 



     3. SECURITY FOR OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by Grantors, or any of them, to Agent, the Lender Group, the Bank Product
Provider or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
     4. SECURITY AGREEMENT. The security interests granted pursuant to this
Patent Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Provider, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
     5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any
new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantors shall give prompt notice in writing to Agent with respect to
any such new patent rights. Without limiting Grantors’ obligations under this
Section 5, Grantors hereby authorize Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new patent rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Patent Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.
     6. COUNTERPARTS. This Patent Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Patent Security Agreement or any other Loan Document
in any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.
     7. CONSTRUCTION. Unless the context of this Patent Security Agreement or
any other Loan Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Patent Security Agreement or any other Loan Document refer to this Patent
Security Agreement or such other Loan Document, as the case may be, as a whole
and not to any particular provision of this Patent Security Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Patent Security Agreement unless
otherwise specified. Any reference in this Patent Security Agreement or in any
other Loan Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by

Exhibit B
2



--------------------------------------------------------------------------------



 



the provisions of the Credit Agreement to be repaid or cash collateralized. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.
[signature page follows]

Exhibit B
3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement
to be executed and delivered by its duly authorized officer as of the date first
set forth above.

                               
 
               
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               
 
               
 
                             
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               
 
               
 
                    ACCEPTED AND ACKNOWLEDGED BY:
 
                    WELLS FARGO FOOTHILL, INC., as Agent
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               



Exhibit B
4



--------------------------------------------------------------------------------



 



EXHIBIT C
Annex 1 to Pledge and Security Agreement
PLEDGED INTERESTS ADDENDUM
     This Pledged Interests Addendum, dated as of ___, 20___, is delivered
pursuant to Section 6 of the Security Agreement referred to below. The
undersigned hereby agrees that this Pledged Interests Addendum may be attached
to that certain Security Agreement, dated as of July ___, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), made by the undersigned, together with the other Grantors named
therein, to Wells Fargo Foothill, Inc., as Agent. Initially capitalized terms
used but not defined herein shall have the meaning ascribed to such terms in the
Security Agreement or the Credit Agreement. The undersigned hereby agrees that
the additional interests listed on this Pledged Interests Addendum as set forth
below shall be and become part of the Pledged Interests pledged by the
undersigned to the Agent in the Security Agreement and any pledged company set
forth on this Pledged Interests Addendum as set forth below shall be and become
a “Pledged Company” under the Security Agreement, each with the same force and
effect as if originally named therein.
     The undersigned hereby certifies that the representations and warranties
set forth in Section 4 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

                      [_______________________________________]        
 
               
 
  By:            
 
               
 
  Title            
 
               



Exhibit C
1



--------------------------------------------------------------------------------



 



                          Name of                 Name of   Pledged   Number of
  Class of   Percentage of   Certificate Pledgor   Company   Shares/Units  
Interests   Class Owned   Nos.
 
                   



Exhibit C
2



--------------------------------------------------------------------------------



 



EXHIBIT D
TRADEMARK SECURITY AGREEMENT
     This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is
made this ___day of ___, 20___, among Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, INC., in its capacity as Agent for the
Lender Group and the Bank Product Provider (together with its successors,
“Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Credit Agreement of even date herewith
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Bookham, Inc., a Delaware corporation, as Parent and
each of Parent’s Subsidiaries identified on the signature pages thereof (such
Subsidiaries are referred to hereinafter individually as a “Borrower” and
collectively, jointly and severally, as the “Borrowers”), the lenders party
thereto as “Lenders” (“Lenders”) and Agent, the Lender Group is willing to make
certain financial accommodations available to Borrowers pursuant to the terms
and conditions thereof; and
     WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrowers as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Provider, that certain Security Agreement dated of even date herewith (including
all annexes, exhibits or schedules thereto, as from time to time amended,
restated, supplemented or otherwise modified, the “Security Agreement”);
     WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Agent, for the benefit of Lender Group and the Bank
Product Provider, this Trademark Security Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
     1. DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or the Credit
Agreement.
     2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Provider, a continuing first priority security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Trademark
Collateral”):
               (a) all of its Trademarks and Trademark Intellectual Property
Licenses to which it is a party including those referred to on Schedule I
hereto;
               (b) all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and other
General Intangibles with respect to the foregoing;
               (c) all reissues, continuations or extensions of the foregoing;

Exhibit D
1



--------------------------------------------------------------------------------



 



               (d) all goodwill of the business connected with the use of, and
symbolized by, each Trademark and each Trademark Intellectual Property License;
and
               (e) all products and proceeds of the foregoing, including any
claim by such Grantor against third parties for past, present or future
(i) infringement or dilution of any Trademark or any Trademark licensed under
any Intellectual Property License or (ii) injury to the goodwill associated with
any Trademark or any Trademark licensed under any Intellectual Property License.
     3. SECURITY FOR OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by Grantors, or any of them, to Agent, the Lender Group, the Bank Product
Provider or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
     4. SECURITY AGREEMENT. The security interests granted pursuant to this
Trademark Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Provider, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
     5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any
new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section 5, Grantors hereby authorize Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new trademark rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.
     6. COUNTERPARTS. This Trademark Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Trademark Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought. Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.
     7. CONSTRUCTION. Unless the context of this Trademark Security Agreement or
any other Loan Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Trademark Security Agreement or any other Loan Document refer to this Trademark
Security Agreement or such other Loan Document, as the case may be, as a whole
and not to any particular provision of this Trademark Security Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Trademark Security Agreement or in any other Loan Document
to any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein). Any

Exhibit D
2



--------------------------------------------------------------------------------



 



reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations other
than unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and that are not required by the
provisions of the Credit Agreement to be repaid or cash collateralized. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.
[signature page follows]


Exhibit D
3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Trademark Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

                       
 
               
 
               
 
  By:            
 
       
 
  Name:            
 
       
 
  Title:            
 
       
 
               
 
                     
 
               
 
  By:            
 
       
 
  Name:            
 
       
 
  Title:            
 
       
 
                    ACCEPTED AND ACKNOWLEDGED BY:
 
               
 
  WELLS FARGO FOOTHILL, INC., as Agent
 
               
 
               
 
  By:            
 
       
 
  Name:            
 
       
 
  Title:            
 
       



Exhibit D
4



--------------------------------------------------------------------------------



 



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
Trademark Registrations/Applications

                              Application/     Grantor   Country   Mark  
Registration No.   App/Reg Date
 
               

Schedule 1 to Trademark Security Agreement